12/08/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: DA 22-0490
                   CAUSE NO. DA-22-0490

IN RE THE MATTER OF THE ESTATE OF:

ALBERT J. LARGHI,

    Deceased.

ANTHONY CHARLES LARGHI and
MARY PATRICIA FLEMING,

    Foreign Ancillary Personal Representatives,

          Appellees,

MARISSA ROOT,

          Petitioner-Heir and Appellant.


                    ORDER FOR EXTENSION OF TIME


 On appeal from the Montana Twenty-First Judicial District Court, Ravalli
       County Cause No. DP-41-2009-0000053, the Honorable
                      Jennifer B. Lint Presiding.


Don C. St. Peter                       Megan S. Winderl
Michael O'Brien                        David T. Markette
ST. PETER LAW OFFICES, P.C.            MARKETTE & CHOUINARD P.C.
2620 Radio Way P.O. Box 255            601 South First Street
Missoula, MT 59808                     PO Box 515
Phone: (406) 728-8282                  Hamilton, MT 59840
don@stplawoffices.com                  Phone: (406) 363-1110
mike@stplawoffices.com                 meganw@mcpcattorneys.com
                                       davidm@mcpcattorneys.com
    For Appellant                           For Appellees


                                                                             1
      Upon consideration of Co-Personal Representatives’/Appellees’

unopposed Motion, good cause appearing therefore, and pursuant to Rule

26(2) of the Montana Rules of Appellate Procedure, Co-Personal

Representatives’/Appellees’ are hereby granted an extension to file up to

and including January 11, 2023 to file and serve their Response Brief.



      DATED this        day of December, 2022




Cc:   Counsel of Record




                                                               Electronically signed by:
                                     2                            Bowen Greenwood
                                                              Clerk of the Supreme Court
                                                                   December 8 2022